DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
These amendments supersede those of the 2/11/2021 Notice of Allowance, and are with respect to the claims officially submitted on 11/10/2020. Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 2/26/2021.
The application has been amended as follows: 
In claim 1:
In line 16, please change “at least one first gas flow passage” to --at least one first heat exchanger gas flow passage--.
In line 18, please change “the at least one first gas flow passage, the heat exchanger further comprising a first gas outlet opening through which the at least one first gas flow passage” to --the at least one first heat exchanger gas flow passage, the heat exchanger further comprising a first gas outlet opening aligned with the first gas inlet manifold of the humidifier core, the first gas outlet opening through which the at least one first heat exchanger gas flow passage--.
Please cancel claim 2. 
In claim 27, please change “according to claim 1” to --according to claim 26--.

Reasons for Allowance
the closest prior art is US Patent 5,382,478 to Chow (of record), which teaches an integrated gas management device comprising a gas-to-gas humidifier further comprising, inter alia, one or more first gas flow passages, and a first gas inlet manifold, as well as a heat exchanger 34 attached to a first end of the humidifier core further comprising heat exchanger first gas flow passages and coolant flow passages (see Figs. 2-7, 9, 10, DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS). However, Chow does not teach or suggest “the heat exchanger comprising a first gas outlet opening aligned with the first gas inlet manifold of the humidifier core, the first gas opening through which the at least one heat exchanger first gas flow passage is in flow communication with the first gas inlet manifold of the humidifier core”. Aligning a first gas outlet opening of the heat exchanger (generally taught in Fig. 2B, where a route of gas 24 transitions from the “ACTIVE” to “HUMID” potions of the device) to align with a first gas inlet manifold of the humidifier core (where gas 24 enters the “HUMID” portion) would defeat the utility of Chow’s device. Therefore claim 1 and its dependents are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726